Citation Nr: 0120509	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for post-traumatic 
encephalopathy, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied a rating in excess of 10 percent 
for post-traumatic encephalopathy under Diagnostic Code 8045-
9304. 

The Board notes that in an August 1998 statement in support 
of claim, the veteran and his accredited representative 
raised the issue of a claim of entitlement to service 
connection for "related back, legs, and related skeletal 
system.  Since this claim is not properly within the 
jurisdiction of the Board at this time, it is referred to the 
RO for appropriate action.

Additionally, the veteran's substantive appeal reflects that 
he requested a hearing before a member of the Board and that 
the Board notified both him and his representative that a 
hearing had been scheduled for May 2001.  There is a notation 
in the file that the hearing was canceled.  Neither the 
veteran nor his representative has requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
hearing request to have been withdrawn.  See 38 C.F.R. § 
20.702(d) (2000).


REMAND

The veteran essentially contends that his service connected 
post-traumatic encephalopathy merits a higher rating, and 
that dementia, Parkinson's disease and depression are 
secondary to his service-connected post-traumatic 
encephalopathy.

Review of the record reveals that in February and March 1999 
examinations and progress notes, the examiner suggested that 
the veteran's dementia may be due to organic factors as well 
as to depression.  The examiner also noted that the veteran's 
recent myocardial infarction may have contributed to his 
cognitive deficits.  However, the examiner suggested 
neurological re-evaluation based on the fact that the 
previous neurological examination failed to mention the 
veteran's increasing ataxic gait, and the examiner opined 
that additional radiological testing of the veteran's brain 
would be beneficial in determining the extent of the vascular 
etiology for his cognitive impairment and depression.

In the Appellant's Brief of June 2001, the veteran and his 
representative raised for the first time, claims of 
entitlement to service connection for dementia, Parkinson's 
disease and depression, as secondary to his service-connected 
encephalopathy under 38 C.F.R. § 3.310 (2000).  In this 
regard, the Board notes that the veteran's encephalopathy has 
not been mentioned or evaluated in recent examinations of 
record.

According to the RO's March 1999 rating decision, the 
veteran's service-connected post traumatic encephalopathy is 
currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8045-9304, brain disease due to trauma.  A rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia.  While 
the record suggests certain symptomatology including 
dementia, there is no medical evidence addressing the 
relationship of these symptoms to the service-connected 
encephalopathy.  Thus, in order to assess the rating it is 
necessary to make a finding as to whether the diagnosis of 
multi-infarct dementia is warranted.  However, the record 
does not contain sufficient medical evidence or competent 
medical opinion, to support a fair determination on this 
issue.  See 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 
8045-9304 (2000).

Furthermore, in view of the veteran's service-connected 
disability and the constellation of symptomatology 
potentially related thereto, particularly dementia, 
Parkinson's disease and depression alleged to be secondary to 
service-connected encephalopathy, the Board notes that the 
relationship of these symptoms to the service-connected 
encephalopathy is unclear, and the medical evidence currently 
of record does not make such a determination.  In this 
regard, it is unclear whether the dementia, Parkinson's and 
depression are part of the service-connected disability and 
thus potentially influential on any increased rating 
assigned, or completely unrelated to the service-connected 
disability.

Accordingly, the status of these disorders must first be 
addressed by the RO before any final determination may be 
made regarding the increased rating claim.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183(1991), for the proposition that where a 
decision on one claim would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  The Board is obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); see also Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).

In view of the above, it is the Board's judgment that given 
the absence of medical evidence and opinion on the 
relationship of dementia, Parkinson's disease and depression 
to the service-connected encephalopathy, additional medical 
evidence consisting of a VA examination is required in which 
the examiner, after review of all records, provides expert 
medical opinion addressing the etiologies of the veteran's 
dementia, Parkinson's disease, and depression.  See 38 C.F.R. 
4.2 (2000); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
light of the above, and the absence of any opinion as to the 
role of encephalopathy in the etiology of these disorders, 
examinations inclusive of opinions on medical causation are 
warranted.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

Additionally, during the pendency of this claim, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  In this 
instance, the RO has not yet considered the veteran's claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to address his claim in that context.  In view of 
the above, the RO will have the opportunity to comply with 
the new law, and to avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. 5107(a) (West 
Supp. 2001) and 38 C.F.R. 3.303(a) (2001), 
the Board is of the opinion that further development is 
warranted.  Accordingly, this case is hereby REMANDED to the 
RO for the following actions:

1. The RO should obtain the names and addresses of 
all recent medical care providers who have 
treated the veteran.  After securing any 
necessary release(s), the RO should obtain any 
records which have not previously been 
associated with the claims folder. If the 
search for any of the requested records yields 
negative results, that fact should be clearly 
documented in the veteran's claim file, and he 
should be so notified.

2. The veteran should undergo appropriate VA 
examinations to determine the current severity 
of his service-connected traumatic 
encephalopathy, the current status and etiology 
of his dementia, Parkinson's disease, and 
depression, and whether a diagnosis of multi-
infarct dementia is warranted.  The entire 
claims folder should be provided to and 
reviewed by the examiner(s) in conjunction with 
the examination.

3. The examiner should give a medical opinion, 
with full rationale, on whether the veteran's 
dementia, Parkinson's disease and depression 
are as likely as not, due to, or proximately 
caused by, his service-connected post-traumatic 
encephalopathy or whether they were caused by 
his post-service myocardial infarction.  For 
all disorders present the examiner(s) is/are 
requested to provide an opinion as to the 
causal relationship, if any, between the 
disorder and military service, or the service-
connected encephalopathy.  For all disorders 
present that are not causally related to 
service or to the service-connected post-
traumatic encephalopathy, the examiner(s) 
is/are requested to provide an opinion as to 
whether the manifestations of the non service-
connected disorder may be distinguished from 
manifestations related to the service-connected 
disorder(s).  If the non service-connected 
disorder(s) mask any manifestations of the 
service-connected disorders, the examiners 
should so indicate.  If such distinctions are 
not feasible, the examiner(s) should so 
indicate.

4. The examiner(s) should identify the level of 
functional impairment associated with the 
veteran's service-connected encephalopathy and 
any other service related disorder.  The 
examiner should give an opinion on the degree 
of social and industrial impairment due solely 
to the service-connected condition(s).  The 
examiner should assign a numerical code under 
the Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disabilities.  
This assessment should be based only on the 
veteran's service connected psychiatric 
disability, if any.  It is imperative that the 
physician explain the significance of the 
numerical code assigned in order to assist the 
RO and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. App. 
119 (1993).  A complete rationale for any 
opinion expressed must be provided.  The 
examiner(s) should also comment on how each 
symptom, finding, or manifestation of the 
veteran's service-connected disorder(s) affects 
his ability to establish and maintain effective 
and favorable relationships with people, and 
the degree to which they affect industrial 
impairment.  The veterans claims folder should 
be made available to the examiner(s) for review 
in conjunction with the examination.  All 
examination findings, along with a complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in a 
typewritten report.  If no causal link to 
military service is found, such findings and 
conclusions should also be affirmatively 
stated.

5. The RO must also review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions. Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.

6. The RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  Specific attention is directed to the 
examination report.  To help avoid future 
remand, the RO should ensure that all requested 
development has been completed (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, it must be returned to the 
examiner for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
examination report does not contain sufficient 
detail, it is incumbent upon the rating board 
to return the report as inadequate for 
evaluation purposes.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

7. If any benefit remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully cites 
applicable legal provisions, and provides 
detailed reasons and bases for the decision 
reached, and the veteran should be afforded a 
reasonable period of time in which to respond.  
Thereafter, and in accordance with the current 
appellate procedures, the claims folder should 
be returned to the Board for completion of 
appellate review.

The veteran is hereby advised that in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Hence, the veteran is put 
on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




